Citation Nr: 1115123	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO. 05-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972, including service in Vietnam.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for PTSD. The appeal was remanded by the Board for additional development in May 2008. While the appeal was in remand status, the United States Court of Appeals for Veterans Claims held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Accordingly, the claim on appeal has been recharacterized to include any psychiatric disorder. 


FINDINGS OF FACT

1. The Veteran's statements regarding in service stressors are inconsistent and conflict with the evidence of record, and the Veteran's statements regarding these incidents are not credible.

2. The Veteran's psychiatric disorder, to include PTSD, was not manifested during active military service, did not manifest within one year of service separation, has not been continuous since service, and has not been causally or etiologically related to service.

(continued on next page)

CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 , 3.326, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a psychiatric disorder, to include PTSD. He claims that he was in a combat environment during his tour in Vietnam. Mainly, he claims that his close friend, Captain S., was wounded in combat and brought into the hospital, where he bled to death in the Veteran's arms. The Veteran's alleged stressors also include being on a fire support mission when his unit was attacked at night and a medic and another man were killed; shooting children; seeing injured babies; going into the field to place artillery and conduct sweeps; and exposure to constant small arms fire, mortars, and rockets. He also states that he found basic training and school in Maryland traumatic because of violence between blacks and whites.  See Veteran's Statement, May 2009 and Veteran's Statement, April 2009.

I. Service Connection
At the outset the Board notes that certain chronic diseases, including psychoses, may be presumed to have been incurred in service if manifested to a compensable degree (10 percent) within one year of separation from active military service. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). However, there is no documentation of any psychiatric symptoms in the claims file from within one year of the Veteran's service separation. As such, the presumption for service connection for chronic diseases does not apply.

In addition, service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition); or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition. 38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). Here however, the Veteran's service treatment records are silent for any psychiatric problems. No "chronic" disease was present in service and none of the medical evidence relates anything in the Veteran's service treatment records to his present condition. Further, the earliest medical evidence of record which suggests a psychiatric disorder is dated in July 2005, when a VA provider suggested that PTSD be ruled out. This was over forty years from the Veteran's discharge. The Veteran himself has never contended that his symptoms have been continuous since service, only that they are related to service. This does not support a continuity of symptomatology. As such, no further discussion of this theory of service connection is required.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. 

The law provides that "[i]f the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor." 38 C.F.R. § 3.304(f)(1)(2010).

Where, however, VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor. See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994). Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2010); West v. Brown, 7 Vet. App. 70, 76 (1994).


VA has recently amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases. This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a Veteran's account. VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Beyond the above, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board is not required to accept an appellant's uncorroborated account of his or her active service experiences. See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). It is also clear that the Board is not required to accept an appellant's statements regarding his or her alleged symptoms, including nightmares, flashbacks, and other difficulties he or she associates with active service, if the Board does not find the statements regarding the symptoms to be credible.

The Veteran's DD Form 214 lists his Army military occupational specialty (MOS) as an artillery repairman, and shows that he received the National Defense Service Medal, the Vietnam Service Medal with two Bronze Stars, and the Republic of Vietnam Campaign Medal with device. This specialty and these medals do not indicate that he was directly engaged in combat, although service personnel records do show that his unit provided support to an infantry unit and none of them denote combat participation such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device. While the Veteran has specifically contended that he had direct combat experience, the evidence does not support his assertions. As a result, his statements as to any in-service stressor(s) cannot be accepted without further corroboration through independent evidence. See Doran, supra.

The Veteran did not serve in combat, but did serve in Vietnam. However, under the new regulation, quoted above, where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if the stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.

Here, the Veteran contends he has PTSD as a result of various traumatic experiences while he was stationed in Vietnam. Mainly, he claims that his close friend, Captain S., was wounded in combat and brought into the hospital, where he bled to death in the Veteran's arms. Stressor verification efforts verified that Captain S. died while in Vietnam, but they show that he died as a result of an intentional, non-hostile, homicide, not from wounds in the field.

The Veteran's alleged stressors also include shooting children, seeing injured babies, going into the field to place artillery and conduct sweeps, and exposure to consistent small arms fire, mortars, and rockets. He also states that he found basic training and school in Maryland traumatic, as there was violence between blacks and whites. See Veteran's Statement, April 2009. He has reported being on a fire support mission when his unit was attacked at night and a medic and another man were killed. See Veteran's Statement, May 2009.

In July 2010, following the amendments to 38 C.F.R. § 3.304, the Veteran submitted a statement arguing he should be granted service connection under the new regulations. He stated he was in a combat zone and a "hostile environment." He reported being under constant fire and being afraid he would be killed. He now reported that he had not seen Captain S. killed, but that he was saddened by his death because they had been the only two Jewish members of their unit.

The Board finds that the Veteran is not entitled to service connection based on the verified stressor of the death of Captain S. It has been verified that Captain S. died while in Vietnam. However, the circumstances of his death were drastically different than those described by the Veteran. Captain S. died of an intentional homicide, not a wound incurred in the field. See JSRRC Coordinator, Shaunilla Harrod, PTSD Stressor Verification Review (March 30, 2010). He did not die in the Veteran's arms, as the Veteran originally reported. The Veteran himself has admitted that his initial report that he held Captain S. while he bled to death was false. See Veteran's Statement, July 2010. Furthermore, the Board notes that the Veteran's reports of the specific events of Captain S.'s death have changed drastically. The Board finds that the Veteran made these various and changing statements out of self-interest and a desire for monetary gain. These statements are also inconsistent. Therefore, anything the Veteran reports about the death of Captain S. cannot be accepted as credible evidence of an in service stressors. See Caluza, supra.

As such, the Veteran's alleged stressors could only be considered verified if the Veteran provides credible evidence that he was in "fear of hostile military or terrorist activity." The Board finds that no such evidence has been provided.

The Board does not find the recently- alleged stressors of shooting children and seeing injured babies (see Veteran's Statement, April 2009) to be credible. The Veteran never mentioned this stressor prior to his April 2009 statement, which was sent in response to a June 2008 letter from VA asking for specific details of his in service stressful incidents. He did not mention it in treatment, despite being seen regularly by a VA psychiatrist and attending bi-monthly PTSD support groups. He even failed to mention it at the March 2010 VA examination. It can reasonably be assumed that such significant stressors would be relevant at any of these times, and that discussing it would not only help with the Veteran's treatment, but assist the VA provider in accurately assessing the Veteran's PTSD. However, these stressors remained completely unstated until April 2009, over five years after the claim was initially filed. The Board finds that the Veteran made these statements out of self-interest and a desire for monetary gain, and they therefore cannot be accepted as credible evidence. See Caluza, supra.

The Board does not find the Veteran's alleged stressor of finding basic training and school in Maryland traumatic, due to alleged violence between blacks and whites (see Veteran's Statement, April 2009), to be credible. This statement is inconsistent with the Veteran's prior descriptions of stressful events, all of which he has alleged in Vietnam. At no time prior to this statement did he ever mention anything other than his time in Vietnam. As with the alleged stressor of shooting children and seeing dead babies, he did not mention this significant stressor at any time prior to April 2009, despite frequent treatment, and attendance at the March 2010 VA examination. The Board finds that the Veteran made this inconsistent statement out of self-interest and a desire for monetary gain, and it therefore cannot be accepted as credible evidence. See Caluza, supra.

The Board does not find the Veteran's alleged general stressors of being afraid, exposure to enemy fire, witnessing death, or coming under attack to be credible. These allegations include his claims of going into the field to place artillery and conduct sweeps; exposure to constant small arms fire, mortars, and rockets; and being on a fire support mission when his unit was attacked at night and a medic and another man were killed (see Veteran's Statement, April 2009, Veteran's Statement, April 2005). The Veteran also made these reports in October 2006 to a VA provider. At that time, he also reported a secondary MOS of medical assistant, a contention which is in no way supported by his DD 214 or other service personnel records. He reported witnessing a convoy being ambushed while on guard duty, being confronted by enemies with guns, and witnessing "dead or dying people" and being "very scared."

The Board finds that these allegations were made out of self-interest and a desire for monetary gain. See Caluza, supra. They were not made until after the Veteran filed his December 2003 claim for VA compensation. Prior to that time, in April 2001, and September 2001, the Veteran was seen for VA psychiatric consults. He reported no symptoms related to Vietnam and did not allege any stressful events in Vietnam.
At April 2004 and January 2005 appointments, after filing his claim, providers specifically noted that the Veteran stated he had symptoms related to Vietnam, but still did not report witnessing any trauma in Vietnam. In April 2004 he did not report any flashbacks or nightmares. However, by January 2005, after filing his claim, he reported undefined flashbacks and nightmares. From that point forward, the Veteran began describing stressors with a sudden clarity that he lacked before and he began experiencing PTSD symptoms such as flashbacks and nightmares. This is inconsistent with his prior statements to medical providers, which he made in an effort to seek treatment. It also suggests that his statements were made out of self-interest and a desire for monetary gain. See Caluza, supra.

Although the Federal Rules of Evidence do not apply to Veterans' jurisprudence, recourse to the Federal Rules of Evidence is appropriate where the Rules assist in the articulation of the Board's reasons and bases for a decision in a given case. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (finding Federal Rules of Evidence may supply guiding factors to be used by VA adjudicators in evaluating the probative value of medical evidence). Here, the Board finds Rule 803 of the Federal Rules of Evidence to be instructive as this Rule provides an exception to hearsay rules with regard to statements made for the purpose of medical diagnosis or treatment. This Rule acknowledges that there is a particular self-interest or need for honesty inherent in providing statements to medical personnel while seeking treatment, i.e., that the Veteran had significant personal cause to be honest and complete in describing his medical history at the time that he sought treatment. In this case, the Veteran failed to describe these general stressors or PTSD symptoms to his treating providers, despite his efforts to seek treatment. This is inconsistent with his later statements to the same providers, following his application to VA for service connection.

While the Veteran is competent to testify to things he has witnessed, the Board does not find his statements to be credible evidence in support of his claim. The Board has considered the Veteran's general statements that he was in a hostile environment and feared for his life. While this could entitle the Veteran to service connection under the revised 38 C.F.R. § 3.304, as discussed above, the Board simply does not find these reports credible. His statements have been inconsistent and he himself stated in April 2009 that it was "very hard for me to recall and put in writing the many traumas I endured." His representative made a similar argument in February 2011, when he stated that "[t]he Veteran may have been inconsistent and/or he may not be the best raconteur of events that happened roughly 41 years ago, before the alcohol, before the drugs and before the mental disorder. But under the circumstances, we believe this is rather excusable. Nuances in the Veteran's stories aside . . ."

The Board is in complete agreement that, given the Veteran's history of a mental disorder and drug and alcohol use, it is understandable that he may not accurately recollect the events of his service. However, this only supports the Board's opinion that the Veteran is an unreliable historian and is unable to provide credible testimony of what he experienced in Vietnam. As such, these statements describing general stressors such being in fire, coming under enemy fire or attack, and seeing people die, cannot be accepted as credible evidence of in service stressors.

There is a positive nexus opinion associated with the claims file. This is a March 2010 VA examination. The Veteran reported being depressed, isolated, and anxious. He has nightmares and trouble falling asleep. He is unmarried and has a fair relationship with his son, brother, and sister. The Veteran reported recurrent, intrusive, and distressing recollections of his time in Vietnam; making an effort to avoid thoughts, feelings, people, and events associated with Vietnam; feeling isolated from others; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilence; and an exaggerated startle response. Based on the Veteran's reports that he was in combat and held Captain S. while he died, the examiner found that the Veteran's PTSD was related to service. As the VA physician's opinion is based on the Veteran's statements, and as the Board has already found that said statements are not credible, the Board finds that the opinion is entitled to no probative value. See Coburn v. Nicholson, 19 Vet. App. 427 (2006).

There are no additional nexus opinions in the multi-volume claims file. The medical evidence consists almost entirely of psychiatric treatment records, and while the Veteran has been diagnosed with PTSD on numerous occasions, no treatment provider has ever related it to his military service. At best, on a couple of occasions, including in March 2005, for example, a speculative link has been suggested. At that time, the Veteran reported PTSD symptoms "related to Vietnam." This evidence does not amount to a direct link, as it makes no definitive link and as it relies on the reports of the Veteran, which the Board has found incredible. The claims file also contains a buddy statement from D. J., but his statement only confirms information already verified by the service personnel records. Namely, D. J. states that he served in the same unit as the Veteran. This statement is not persuasive evidence for or against the claim, though the Board does note the D. J. says nothing in support of the Veteran's alleged stressors.

For these reasons, the Board cannot find that the Veteran's psychiatric disorder, to include PTSD, was incurred in service. The preponderance of the evidence is against the Veteran's claim. As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable. Service connection is denied.

II. Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice have been fully satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Letters from the RO and AMC dated in June 2008 and July 2004 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf. The letters also provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006). VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided before the adjudication of his claim. However, after he was provided the second letter in June 2008, he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated. He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred. Any notice defect in this case was harmless error. The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

As indicated in the Introduction, this case was previously before the Board in May 2008 and was remanded in order to verify the Veteran's alleged stressors and afford him a VA examination. As was previously discussed, the Veteran's alleged stressor regarding the death of Captain S. was verified and he was afforded the requisite examination in March 2010. Although the Veteran provided additional stressors, he did not include sufficient detail to allow verification of these stressors. Nonetheless, the RO/AMC attempted to pull morning reports in an effort to verify the Veteran's claims. The Board finds that additional efforts to verify these stressors would be futile, as the Veteran has not provided any credible stressor statements. Therefore, the Board finds that the AOJ has substantially complied with the May 2008 remand orders such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained. His service treatment records and post service treatment records have been obtained. Social Security Administration records have been obtained. He has been afforded a VA examination. The Board does not have notice of any additional relevant evidence which is available but has not been obtained. For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


